Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 60-62 and 64-79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng (US 7,415,922) in view of Bright (US 2008/0066734).
With regard to claim 60, Cheng teaches a food grilling rack (FIG. 1 & 4A) for grilling food items (“a grill surface or pan provide for the removal of fats and oils by supporting the foodstuffs on ribs that slop downward…”, Abstract), comprising: a frame (FIG. 4A) including a plurality of side walls (110) a lower corrugated sheet (140/150) defined by alternating peaks and troughs, each trough having being defined by portions of peaks which are closest to the trough and having a lowest trough portion, the lower corrugated sheet being attached to at least one of the side walls (110)(FIG. 4A); b) 
Cheng does not teach grilling elongated pepper food items, an upper sheet that is supported by the lower corrugated sheet; an array of openings in the upper sheet including a plurality of rows, each row having a plurality of openings, each opening having an opening perimeter, wherein when the opening perimeter is projected downwardly, the opening perimeter vertically aligns with the lowest trough portion of one of the troughs; and each row of the array of openings being located above a different one of the troughs, there being a lateral distance between pairs of peaks closest to each trough, and wherein for each row of the plurality of rows of openings, only the openings of one row of the plurality of rows of openings is located in between the pair of peaks that the particular row of openings is located above; and wherein each of the plurality of openings of each row has a largest dimension, and this largest dimension is smaller than the lateral distance between the pair of peaks that the particular row of openings is located above, but sufficiently large so that an elongated pepper food item extending through one of the plurality of openings of the particular row is supported by both the opening the pepper food item extends through and the trough the particular row of openings is above; however, Bright teaches grilling elongated pepper food items (Title: grill and method for making and using the improved grill; “the present invention is a multi-purpose grill in which one side has holes for the placement of vegetables, especially stuffed or non-stuffed jalapeno or bell peppers, such that when they are grilled or cooked, they do not slip or fall through the holes of various diameters….”, Abstract; FIG. 1), an upper sheet (12) that is supported by the lower corrugated sheet (grill support members 18/20 designed for placement on a cooking surface); an array of openings (26/24) in the upper sheet (12) including a plurality of rows (rows of holes 24/26 illustrated in FIG. 1), each row having a plurality of openings (24/26; FIG. 1), each opening having an opening perimeter, wherein when the opening perimeter is projected downwardly (holes 24/26 designed to receive a pepper).   Although Bright does not explicitly teach the limitations of the opening perimeter vertically aligns with the lowest trough portion of one of the troughs; and each row of the array of openings being located above a different one of the troughs, there being a lateral distance between pairs of peaks closest to each trough, and wherein for each row of the plurality of rows of openings, only the openings of one row of the plurality of rows of openings is located in between the pair of peaks that the particular row of openings is located above; and wherein each of the plurality of openings of each row has a largest dimension, and this largest dimension is smaller than the lateral distance between the pair of peaks that the particular row of openings is located above, but sufficiently large so that an elongated pepper food item extending through one of the plurality of openings of the particular row is supported by both the opening the pepper food item extends through and the trough the particular row of openings is above, it is submitted that as the various holes 24/26 for receiving peppers are aligned in rows, and as such, it would have been within the level of skill of one of ordinary skill in the art to arrange the openings in a predetermined manner with regard to each of their respective sizes and/or specific locations to thereby provide appropriate support from the underlying peaks as a matter of routine experimentation and/or to maximize the securement of each pepper item by having each of the peaks in a predetermined location to provide maximal vertical support since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   Furthermore, it must be stressed that the Supreme Court in KSR v. Teleflex stated that ““A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”Id. at ___, 82 USPQ2d at 1396….”, MPEP 2141 – Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103.   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Cheng reference, to include grilling elongated pepper food items, an upper sheet that is supported by the lower corrugated sheet; an array of openings in the upper sheet including a plurality of rows, each row having a plurality of openings, each opening having an opening perimeter, wherein when the opening perimeter is projected downwardly, the opening perimeter vertically aligns with the lowest trough portion of one of the troughs; and each row of the array of openings being located above a different one of the troughs, there being a lateral distance between pairs of peaks closest to each trough, and wherein for each row of the plurality of rows of openings, only the openings of one row of the plurality of rows of openings is located in between the pair of peaks that the particular row of openings is located above; and wherein each of the plurality of openings of each row has a largest dimension, and this largest dimension is smaller than the lateral distance between the pair of peaks that the particular row of openings is located above, but sufficiently large so that an elongated pepper food item extending through one of the plurality of openings of the particular row is supported by both the opening the pepper food item extends through and the trough the particular row of openings is above, as suggested and taught by Bright, for the purpose of providing lower support to the pepper items situated within the grilling rack of Bright as Cheng explicitly states that the food stuff ribs 150 are designed for providing support (“It should be understood that the definitions of ridges and channels is a relative term, as the term channels should be understood to mean a valley or region between food supporting structure such as ridges. The term elongated ridges refers to the layout of the ridges or a series of higher regions above such valleys in accordance through which liquids flow downward through the valleys via gravity”, col. 7, ln. 1-7).
With regard to claim 61, Bright teaches the elongated pepper food item is substantially vertical (see FIG. 1 which illustrates a pepper item vertically situated therein).
With regard to claim 62, Bright teaches the upper and lower sheets are spaced apart with a gap therebetween (Bright includes a space via support members 18/20).
With regard to claim 64, Bright teaches the rows of openings (24/26) are arranged along parallel lines (FIG. 1).
With regard to claim 65, Bright teaches the openings of the rows of openings (24/26) form a matrix of parallel rows and parallel columns (FIG. 1).
With regard to claim 66, Cheng teaches the lower sheet is of a solid metallic plate (“a slat sheet of metal”, .
With regard to claim 67, Bright teaches the corrugated sheet has crests (150), it is submitted that the limitation of the upper sheet of material is supported by one or more of said crests would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Cheng reference for the purpose of providing lower support to the pepper items situated within the grilling rack of Bright as Cheng explicitly states that the food stuff ribs 150 are designed for providing support (“It should be understood that the definitions of ridges and channels is a relative term, as the term channels should be understood to mean a valley or region between food supporting structure such as ridges. The term elongated ridges refers to the layout of the ridges or a series of higher regions above such valleys in accordance through which liquids flow downward through the valleys via gravity”, col. 7, ln. 1-7).
With regard to claim 68, Cheng teaches the connected side walls (110) of the frame form right angled corners (FIGS. 1 & 4A).
With regard to claim 69, Cheng teaches there are at least three (3) of said troughs (140/150; FIGS. 1 & 4A).
With regard to claim 70, Cheng teaches a food grilling rack (FIG. 1 & 4A) for grilling food items (“a grill surface or pan provide for the removal of fats and oils by supporting the foodstuffs on ribs that slop downward…”, Abstract), comprising: a frame (FIG. 4A) including a plurality of sidewalls (110) and a lower sheet that provides multiple peaks (150) and valleys (140)(FIG. 4A), each valley (140) having a lowest portion and the corrugated sheet having spaced apart peaks (150) forming valleys between the immediately adjacent spaced apart peaks (FIG. 4A), the immediately spaced apart peaks (150) being spaced apart a first distance (FIG. 4A).
Cheng does not teach grilling elongated pepper food items and an upper sheet of material that is spaced above the lower sheet; an array of openings in the upper sheet including a plurality of rows, each row having a plurality of openings, each opening having an opening perimeter, wherein when the opening perimeter of each of the openings in the plurality of openings is projected downwardly, the projected opening perimeter vertically aligns with the lowest portion of the valley; each row having its plurality of openings being located above a single valley of the multiple valleys, wherein there being a lateral distance between each immediately adjacent spaced apart peaks forming each valley, and wherein for each particular row in the plurality of rows, only the openings of said particular row has its plurality of openings being located in between the immediately adjacent spaced apart peaks forming the valley that the particular row of openings is located above; and wherein each of the plurality of openings of each row has a largest dimension, and this largest dimension is smaller than the lateral distance between the immediately adjacent spaced apart peaks forming the valley that the particular row of openings is located above, but sufficiently large so that an elongated pepper food item extending through one of the plurality of openings of the particular row is supported by both the opening the pepper food item extends through and the valley the particular row of openings is above; however, Bright teaches grilling elongated pepper food items (Title: grill and method for making and using the improved grill; “the present invention is a multi-purpose grill in which one side has holes for the placement of vegetables, especially stuffed or non-stuffed jalapeno or bell peppers, such that when they are grilled or cooked, they do not slip or fall through the holes of various diameters….”, Abstract; FIG. 1) and an upper sheet  (12)of material that is spaced above the lower sheet (grill support members 18/20 designed for placement on a cooking surface); an array of openings (26/24) in the upper sheet (12) including a plurality of rows (rows of holes 24/26 illustrated in FIG. 1), each row having a plurality of openings (24/26; FIG. 1), each opening having an opening perimeter, wherein when the opening perimeter of each of the openings in the plurality of openings is projected downwardly (holes 24/26 designed to receive a pepper).   Although Bright does not explicitly teach the limitations of the projected opening perimeter vertically aligns with the lowest portion of the valley; each row having its plurality of openings being located above a single valley of the multiple valleys, wherein there being a lateral distance between each immediately adjacent spaced apart peaks forming each valley, and wherein for each particular row in the plurality of rows, only the openings of said particular row has its plurality of openings being located in between the immediately adjacent spaced apart peaks forming the valley that the particular row of openings is located above; and wherein each of the plurality of openings of each row has a largest dimension, and this largest dimension is smaller than the lateral distance between the immediately adjacent spaced apart peaks forming the valley that the particular row of openings is located above, but sufficiently large so that an elongated pepper food item extending through one of the plurality of openings of the particular row is supported by both the opening the pepper food item extends through and the valley the particular row of openings is above, it is submitted that as the various holes 24/26 for receiving peppers are aligned in rows, and as such, it would have been within the level of skill of one of ordinary skill in the art to arrange the openings in a predetermined manner with regard to each of their respective sizes and/or specific locations to thereby provide appropriate support from the underlying peaks as a matter of routine experimentation and/or to maximize the securement of each pepper item by having each of the peaks in a predetermined location to provide maximal vertical support since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   Furthermore, it must be stressed that the Supreme Court in KSR v. Teleflex stated that ““A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”Id. at ___, 82 USPQ2d at 1396….”, MPEP 2141 – Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103.
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Cheng reference, to include grilling elongated pepper food items and an upper sheet of material that is spaced above the lower sheet; an array of openings in the upper sheet including a plurality of rows, each row having a plurality of openings, each opening having an opening perimeter, wherein when the opening perimeter of each of the openings in the plurality of openings is projected downwardly, the projected opening perimeter vertically aligns with the lowest portion of the valley; each row having its plurality of openings being located above a single valley of the multiple valleys, wherein there being a lateral distance between each immediately adjacent spaced apart peaks forming each valley, and wherein for each particular row in the plurality of rows, only the openings of said particular row has its plurality of openings being located in between the immediately adjacent spaced apart peaks forming the valley that the particular row of openings is located above; and wherein each of the plurality of openings of each row has a largest dimension, and this largest dimension is smaller than the lateral distance between the immediately adjacent spaced apart peaks forming the valley that the particular row of openings is located above, but sufficiently large so that an elongated pepper food item extending through one of the plurality of openings of the particular row is supported by both the opening the pepper food item extends through and the valley the particular row of openings is above, as suggested and taught by Bright, for the purpose of providing lower support to the pepper items situated within the grilling rack of Bright as Cheng explicitly states that the food stuff ribs 150 are designed for providing support (“It should be understood that the definitions of ridges and channels is a relative term, as the term channels should be understood to mean a valley or region between food supporting structure such as ridges. The term elongated ridges refers to the layout of the ridges or a series of higher regions above such valleys in accordance through which liquids flow downward through the valleys via gravity”, col. 7, ln. 1-7).
With regard to claim 71, Bright teaches the elongated pepper food item is substantially vertical (see FIG. 1 which illustrates a pepper item vertically situated therein).
With regard to claim 72, Bright teaches the upper and lower sheets are spaced apart with a gap therebetween  (Bright includes a space via support members 18/20).
With regard to claim 73, Cheng teaches the connected side walls (110) of the frame form right angled corners (FIGS. 1 & 4A)
With regard to claim 74, Cheng teaches there are at least three (3) of said valleys (140/150; FIGS. 1 & 4A).
With regard to claim 75, Cheng teaches a food grilling rack (FIG. 1 & 4A) for grilling elongated food items (10), comprising: a pan (FIG. 4A) having a plurality of side walls (110) and a pan bottom wall (140/150) connected to at least one of the walls of the plurality of sidewalls (FIGS. 1 & 4A); the pan bottom wall (140/150) being a lower corrugated sheet defined by alternating peaks (150) and troughs (140), each trough having a lowest portion (FIG. 4A).
	Cheng does not teach an upper sheet of material that is supported by the lower corrugated sheet; an array of openings in the upper sheet including a plurality of rows, each row having a plurality of openings, each opening having an opening perimeter and wherein the opening perimeter aligns with the bottom of the trough, wherein each said opening of the plurality of openings aligns with the lowest portion of the bottom of the trough; and each row of the plurality of rows of openings being located above a trough, there being a lateral distance between each pair of peaks of each trough, and wherein for each row of the plurality of rows of openings, only the openings of one row of the plurality of rows of openings is located in between the pair of peaks that the particular row of openings is located above; and wherein each of the plurality of openings of each row has a largest dimension, and this largest dimension is smaller than the lateral distance between the pair of peaks that the particular row of openings is located above, but sufficiently large so that an elongated pepper food item extending through one of the plurality of openings of the particular row is supported by both the opening the pepper food item extends through and the trough the particular row of openings is above; however, Bright teaches an upper sheet of material (12) that is supported by the lower corrugated sheet  (grill support members 18/20 designed for placement on a cooking surface); an array of openings (26/24) in the upper sheet (12) including a plurality of rows (rows of holes 24/26 illustrated in FIG. 1), each row having a plurality of openings (24/26; FIG. 1), each opening having an opening perimeter (holes 24/26 designed to receive an elongated food item).   Although Bright does not explicitly teach the limitations of the opening perimeter aligns with the bottom of the trough, wherein each said opening of the plurality of openings aligns with the lowest portion of the bottom of the trough; and each row of the plurality of rows of openings being located above a trough, there being a lateral distance between each pair of peaks of each trough, and wherein for each row of the plurality of rows of openings, only the openings of one row of the plurality of rows of openings is located in between the pair of peaks that the particular row of openings is located above; and wherein each of the plurality of openings of each row has a largest dimension, and this largest dimension is smaller than the lateral distance between the pair of peaks that the particular row of openings is located above, but sufficiently large so that an elongated pepper food item extending through one of the plurality of openings of the particular row is supported by both the opening the pepper food item extends through and the trough the particular row of openings is above, it is submitted that as the various holes 24/26 for receiving peppers are aligned in rows, and as such, it would have been within the level of skill of one of ordinary skill in the art to arrange the openings in a predetermined manner with regard to each of their respective sizes and/or specific locations to thereby provide appropriate support from the underlying peaks as a matter of routine experimentation and/or to maximize the securement of each pepper item by having each of the peaks in a predetermined location to provide maximal vertical support since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   Furthermore, it must be stressed that the Supreme Court in KSR v. Teleflex stated that ““A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”Id. at ___, 82 USPQ2d at 1396….”, MPEP 2141 – Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103.   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Cheng reference, to include an upper sheet of material that is supported by the lower corrugated sheet; an array of openings in the upper sheet including a plurality of rows, each row having a plurality of openings, each opening having an opening perimeter and wherein the opening perimeter aligns with the bottom of the trough, wherein each said opening of the plurality of openings aligns with the lowest portion of the bottom of the trough; and each row of the plurality of rows of openings being located above a trough, there being a lateral distance between each pair of peaks of each trough, and wherein for each row of the plurality of rows of openings, only the openings of one row of the plurality of rows of openings is located in between the pair of peaks that the particular row of openings is located above; and wherein each of the plurality of openings of each row has a largest dimension, and this largest dimension is smaller than the lateral distance between the pair of peaks that the particular row of openings is located above, but sufficiently large so that an elongated pepper food item extending through one of the plurality of openings of the particular row is supported by both the opening the pepper food item extends through and the trough the particular row of openings is above, as suggested and taught by Bright, for the purpose of providing lower support to the pepper items situated within the grilling rack of Bright as Cheng explicitly states that the food stuff ribs 150 are designed for providing support (“It should be understood that the definitions of ridges and channels is a relative term, as the term channels should be understood to mean a valley or region between food supporting structure such as ridges. The term elongated ridges refers to the layout of the ridges or a series of higher regions above such valleys in accordance through which liquids flow downward through the valleys via gravity”, col. 7, ln. 1-7).
With regard to claim 76, Bright teaches the elongated pepper food item is substantially vertical (see FIG. 1 which illustrates a pepper item vertically situated therein).
With regard to claim 77, Bright teaches the upper and lower sheets are spaced apart with a gap therebetween  (Bright includes a space via support members 18/20).
With regard to claim 78, Cheng teaches the connected side walls (110) of the pan form right angled corners (FIGS. 1 & 4A)
With regard to claim 79, Cheng teaches there are at least three (3) of said troughs (140/150; FIGS. 1 & 4A).

Allowable Subject Matter
Claim 63 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   The primary citation (Cheng) which is cited for its teachings related to a lower sheet explicitly teaches away from the adaptation of a mesh material within the written description therein (see Background of Invention: “Prior methods of grilling foods involve either pacing food on a wire mesh over an open flame, or a cooking at high temperatures in enclosed pan, the pan having a series of ribs for searing the food in contact therewith, emulating in part the action of the wire mesh in open flame cooking. In the former case fat and liquid is removed from the foods by dripping through the mesh into the flame”).   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH W ISKRA/Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761